Exhibit 10.4
Escrow Agreement


This Escrow Agreement is made as of June 26, 2008, among Max Engineering LLC, a
Texas limited liability company (“Purchaser”), Lincoln Wind, LLC, a Nebraska
limited liability company (“Seller”), Matthew Cumberworth, an individual and
sole owner of the Seller (“Owner”), and James Watts, CPA (the “Escrow Agent”).


Purchaser, Seller, and Owner are parties to a certain Asset Purchase Agreement
dated June 25, 2008 (the “Agreement”).  The parties hereto are executing and
delivering this Escrow Agreement pursuant to Paragraph 4.9(x) of the Agreement,
and accordingly, all definitions used in the Agreement are hereby incorporated
herein by this reference.  The parties desire the Escrow Agent to hold and
dispose of the Escrow Fund (as defined herein), and the Escrow Agent is willing
to do so on the terms and conditions herein.


The parties make this Escrow Agreement to ensure the payment in full of all
unpaid payroll taxes assessed to Seller through the date of the closing (the
“Payroll Taxes”), exclusive of penalties, fees, or interest previously incurred
for delinquent payments. Cumberworth agrees to satisfy the Payroll Taxes in full
as soon as practicable following the closing contemplated by the Agreement.


Purchaser shall deliver the sum of $37,490.14 (the “Escrow Fund”) to the Escrow
Agent, on the condition that when the Tax Liability is satisfied in full and
receipt for payment of the Tax Liability is given to the Escrow Agent, the
Escrow Fund shall be released to Owner.


Dated June 26, 2008.


 
Lincoln Wind, LLC
 
Max Engineering LLC
                          By  /s/ MATTHEW CUMBERWORTH   By   /s/ ANDREW HIDALGO
    Matthew Cumberworth, Manager       Andrew Hidalgo, Director              
Owner   Escrow Agent                            
/s/ MATTHEW CUMBERWORTH   
   
/s/ JAMES WATTS
   
Matthew Cumberworth 
   
James Watts, CPA
   
 
   
 
 